*968ORDER DISMISSING APPEAL
After close examination of the record, it appears that the notice of appeal in this case was filed within the time for which it could have been extended as provided by Rule 2.01, WRAP, but no motion for extension was filed or order to that effect entered either within the original time or an authorized extended time but was entered ex parte thereafter. The Court now holds that extensions may not be granted after the time that an extension could have run has expired, 9 Moore’s Federal Practice § 204.13[2], it being recognized there are cases to the contrary but they are rejected. Appellee having filed a motion to dismiss and no response thereto having been made, it is
ORDERED that the appeal herein be and is dismissed.
FURTHER ORDERED that the setting of this appeal for oral argument on August 22, 1979, be and is vacated.